940 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Nathaniel Craig THOMPSON, Defendant-Appellant.
No. 90-5101.
United States Court of Appeals, Fourth Circuit.
Submitted April 29, 1991.Decided July 26, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CR-90-50-C)
Charles G. Monnett, III, Monnett & Caudle, Charlotte, N.C., for appellant.
Thomas J. Ashcraft, United States Attorney, Kenneth D. Bell, Assistant United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before K.K. HALL, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Nathaniel Craig Thompson appeals the sentence he received after his guilty plea to conspiracy to distribute over fifty grams of cocaine base (21 U.S.C. Sec. 846).  We affirm.


2
Thompson contends that the district court's upward departure from the mandatory minimum sentence was unreasonable and that he was denied due process and placed in jeopardy twice for one offense in that the district court considered pending state drug charges against him.  Thompson waived these issues by failing to raise them in the district court.  See United States v. Holguin, 868 F.2d 201, 205 (7th Cir.), cert. denied, 58 U.S.L.W. 3214 (U.S.1989).  Therefore, they are not properly before this Court.  In addition, after a review of the record we cannot say that the departure constituted plain error.  Fed.R.Crim.P. 52(b).


3
The sentence imposed by the district court is accordingly affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.